TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00359-CV


In re Valerie Thomas Bahar, M.D., P.A. and Valerie Thomas Bahar, Individually




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
		Relators' Motion for Emergency Stay is granted.  Enforcement of the trial court's
Order Compelling Defendants to Appear for Examination and to Complete Discovery dated April
29, 2009, and Amended Order Requiring Turnover and Appointing Receiver and Master dated April
29, 2009, are stayed pending further order of this Court. 
		It is so ordered June 30, 2009.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson